DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment/reconsideration filed on 02/07/2022, the amendment/reconsideration has been considered. Claims 1-20 are pending for examination as cited below.	
Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No.: 10/868,845 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 02/07/2022 with respect to the terminal disclaimer and the reasons set forth in parent issued applications point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hopen et al. (Pub. No.: US 2010/0024008 A1) is one of the most pertinent art and discloses, Techniques for determining which resource access requests are handled locally at a remote computer, and which resource access requests are routed or "redirected" through a virtual private network. One or more routing or "redirection" rules are downloaded from a redirection rule server to a remote computer. When the node of the virtual private network running on the remote computer receives a resource access request, it compares the identified resource with the rules. Based upon how the identified resource matches one or more rules, the node will determine whether the resource access request is redirected through the virtual private network or handled locally (e.g., retrieved locally from another network). A single set of redirection rules can be distributed to and employed by a variety of different virtual private network communication techniques.
Chou et al. (Pub. No.: US 2018/0115586 A1) is yet another most pertinent art in the field of endeavor and discloses, techniques for seamlessly updating a cloud-based security service. A dispatcher virtual machine (VM) executing in a cloud data center receives network requests sent from clients located in a remote enterprise location to untrusted remote sites, and routes this network traffic through a chain of security service VMs that analyze the network traffic. During operation, the dispatcher VM determines 
Abhigyan et al. (Patent. No.: US 10,616,321 B2) is yet another most pertinent art in the same field of endeavor and discloses, a distributed stateful load balancer. A first load balancer can store a first portion of a distributed hash table including data over a first range of hash keys. The first load balancer can be in communication with a second load balancer that stores a second portion of the distributed hash table including data over a second range of hash keys. The first load balancer can receive a packet, where a hash value calculated for the packet does not fall in the first range of hash keys. The first load balancer can identify, based on the hash value, that the second load balancer stores data that identifies a path associated with the packet and query the second load balancer to identify the path. The first load balancer can receive the data and forward, along the path, the packet to a network element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446